Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is sent in response to Applicant’s Communication received on July 20,2021 for application number 17/380403. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
3.	Claims 1-17 are presented for examination.
Priority
4.	This application discloses and claims only subject matter disclosed in prior application no 14/506,085, filed on October 3, 2014, prior application no 16/161,428, filed on October 16, 2018,  and prior application no 16/843,315, filed on April 8, 2020 and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on July 20,2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
6.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

7.	Claims 1-17 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-17 of prior U.S. Patent No. 11,102,507 B2. This is a statutory double patenting rejection.

8. 	Claims 1-17 are directed to the same invention as that of claim 1-17  of commonly assigned  U.S. Patent No. 11,102,507 B2. Under 35 U.S.C. 101, more than one patent may not be issued on the same invention.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411). The applicant should amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention.

9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10.	Claim 15 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claims claim 1 of U.S. Patent No. 10,104,395 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 15 are just claim 1 of U.S. Patent No. 10,104,395 B2 with minor English language syntax differences. Thus claim 15 of the present application are anticipated  by claim 1 of U.S. Patent No. 10,104,395 B2. . Still further, please refer to the following table for the correspondence of claims between the present application and  U.S. Patent No. 10,104,395 B2:

Instant application
 U.S. Patent No. 10,104,395 B2
Note: bold means difference
15.  A method for selecting a best mode for encoding a coding unit (CU) of video data in a video stream, the method comprising:
 computing an inter-prediction coding cost for the CU;  
computing an intra-prediction coding cost for the CU;  
determining whether a minimum of the inter-prediction coding cost and the intra-prediction coding cost is less than a cost threshold;  
when the minimum of the inter-prediction coding cost and the intra-prediction coding cost is less than a cost threshold:
 computing an intra block copy (IntraBC) coding cost of the CU using a one dimensional (1D) search;  and 
selecting a best mode for encoding the CU based the inter-prediction coding cost, the intra-prediction coding cost, and the IntraBC coding cost computed with the 1D search;  and 
when the minimum of the inter-prediction coding cost and the intra-prediction coding cost is not less than a cost threshold: 
computing an IntraBC coding cost of the CU using a two dimensional (2D) search;  and
selecting the best mode for encoding the CU based the inter-prediction coding cost, the intra-prediction coding cost, and the IntraBC coding cost computed with the 2D search;  and
 when the parent CU was not predicted in IntraBC mode: 
computing activity of the CU; 
 determining whether the activity of the CU is less than an activity threshold;  
when the activity is not less than the activity threshold: 
computing an IntraBC coding cost of the CU using a 2D search;  and
 selecting the best mode for encoding the CU based the inter-prediction coding cost, the intra-prediction coding cost, and the IntraBC coding cost computed with the 2D search;  and 
when the activity is less than the activity threshold: 
computing an IntraBC coding cost of the CU using a 1D search;  and 
selecting the best mode for encoding the CU based the inter-prediction coding cost, the intra-prediction coding cost, and the IntraBC coding cost computed with the 1D search. 
1.  A method for selecting a best mode for encoding a block of video data in a video stream, the method comprising: 
computing an inter-prediction coding cost for the block;  
computing an intra-prediction coding cost for the block;  
determining whether or not a minimum of the inter-prediction coding cost and the intra-prediction coding cost is less than a cost threshold;  
when the minimum of the inter-prediction coding cost and the intra-prediction coding cost is less than a cost threshold: 
computing an intra block copy (IntraBC) coding cost of the block with a one dimensional (1D) search;  and
selecting the best mode for encoding the block based the inter-prediction coding cost, the 
intra-prediction coding cost, and the IntraBC coding cost computed with the 1D search;  and
 when the minimum of the inter-prediction coding cost and the intra-prediction coding cost is not less than a cost threshold: 
determining whether or not a parent block of the block was predicted in IntraBC mode; 
 when the parent block was predicted in IntraBC mode:
computing an IntraBC coding cost of the block with a two dimensional (2D) search;  and 
selecting the best mode for encoding the block based the inter-prediction coding cost, the 
intra-prediction coding cost, and the IntraBC coding cost computed with the 2D search;  and 
when the parent block was not predicted in IntraBC mode: 
computing activity of the block;  
determining whether the activity of the block is less 
than an activity threshold; 
 when the activity is not less than the activity 
threshold: 
computing an IntraBC coding cost of the block with a two dimensional (2D) search;  and 
selecting the best mode for encoding the block based the inter-prediction coding cost, the intra-prediction coding cost, and the IntraBC coding cost computed with the 2D search;  and 
when the activity is less than the activity threshold: computing an IntraBC coding cost of the block with a one dimensional (1D) search;  and 
selecting the best mode for encoding the block based the inter-prediction coding cost, the intra-prediction coding cost, and the IntraBC coding cost computed with the 1D search. 


Claim 1 of U.S. Patent No. 10,104,395 B2 is much more specific and claim 15 of the present application are broader in scope than claims that are already issued. Claim 15 of the present application is anticipated by claim 1 of U.S. Patent No. 10,104,395 B2 with the only variant of the use of the term “coding unit” instead of the term “block” as used in claim 1 of U.S. Patent No. 10,104,395 B2. A double patenting rejection is needed to prevent two claims to the same invention.

11.	Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of  U.S. Patent No. 10,652,574 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-17 of the instant application are just claims 1-17 of  U.S. Patent No. 10,652,574 B2 with minor English language syntax differences. Therefore, claims 1-17 of the present application are anticipated by claims 1-17 of  U.S. Patent No. 10,652,574 B2 because they are broader than the issued claims. Still further, please refer to the following table for the correspondence of claims between the present application and  U.S. Patent No. 10,652,574 B2:
Instant application
 U.S. Patent No. 10,652,574 B2
Note: bold means difference
1.  A method for encoding video data, the method comprising: 
computing activity of a coding unit; 
 determining an intra-prediction block copy (IntraBC) coding cost of the coding unit by: 
computing the IntraBC coding cost of the coding unit using a two dimensional (2D) search when the activity of the coding unit is not less than an activity threshold;  and
computing the IntraBC coding cost of the coding 
unit using a one dimensional (1D) search when the activity of the coding unit is less than the activity threshold;  
using the IntraBC coding cost to select an encoding mode from one of a plurality of encoding modes;  and 
encoding the coding unit using the selected encoding mode.
1.  A method for encoding video data, the method comprising: 
determining that a parent coding unit of a coding unit of the video data was not predicted in an intra-prediction block copy (IntraBC) mode;  and 
in response to the determining that the parent coding unit was not predicted in IntraBC mode: 
computing activity of the coding unit; 
determining an IntraBC coding cost of 
the coding unit by: 
computing the IntraBC coding cost of the coding unit using a two dimensional (2D) search when the activity of the coding unit is not less than an activity threshold;  
computing the IntraBC coding cost of the coding 
unit using a one dimensional (1D) search when the activity of the coding unit is less than the activity threshold;  
using the IntraBC coding cost to select an encoding mode from one of a plurality of encoding modes;  and 
encoding the coding unit using the selected encoding mode. 
2.  The method of claim 1, wherein the plurality of encoding modes includes the IntraBC mode, an intra-prediction mode, and an inter-prediction mode.
2.  The method of claim 1, wherein the plurality of encoding modes includes the IntraBC mode, an intra-prediction mode, and an inter-prediction mode. 
3.  The method of claim 2, comprising: determining an inter-prediction coding cost of the coding unit;  and determining an intra-prediction coding cost of the coding unit.
3.  The method of claim 2, comprising: determining an inter-prediction coding cost of the coding unit;  and determining an intra-prediction coding cost of the coding unit.
4.  The method of claim 3, wherein selecting the encoding mode includes comparing the inter-prediction coding cost, the intra-prediction coding cost, and the IntraBC mode coding cost.
4.  The method of claim 3, wherein selecting the encoding mode includes comparing the inter-prediction coding cost, the intra-prediction coding cost, and the IntraBC mode coding cost. 
5.  The method of claim 4, wherein the encoding mode is selected as the encoding mode having the lowest coding cost. 
5.  The method of claim 4, wherein the encoding mode is selected as the encoding mode having the lowest coding cost. 
6.  The method of claim 1, further comprising: computing the IntraBC coding cost of the coding unit using a 2D search;  using the IntraBC coding cost to select an encoding mode from one of a plurality of encoding modes;  and encoding the coding unit using the selected encoding mode. 
6.  The method of claim 1, comprising, when it is determined that the parent coding unit was predicted in the IntraBC mode: 
computing the IntraBC coding cost of the coding unit using a 2D search;  using the IntraBC coding cost to select an encoding mode from one of a plurality of encoding modes;  and encoding the coding unit using the selected encoding mode. 
7.  The method of claim 6, wherein, the plurality of encoding modes includes the IntraBC mode, an intra-prediction mode, and an inter-prediction mode, and the method further comprises: determining an inter-prediction coding cost of the coding unit;  and determining an intra-prediction coding cost of the coding unit.
7.  The method of claim 6, wherein, when it is determined that the parent coding unit was predicted in the IntraBC mode, the plurality of encoding modes includes the IntraBC mode, an intra-prediction mode, and an inter-prediction mode, and the method further comprises: determining an inter-prediction coding cost of the coding unit;  and determining an intra-prediction coding cost of the coding unit.
8.  The method of claim 7, wherein, selecting the encoding mode includes comparing the inter-prediction coding cost, the intra-prediction coding cost, and the IntraBC coding cost.
8.  The method of claim 7, wherein, when it is determined that the parent coding unit was predicted in the IntraBC mode, selecting the encoding mode includes comparing the inter-prediction coding cost, the intra-prediction coding cost, and the IntraBC coding cost, and selecting the encoding mode as the encoding mointra-predicde having the lowest coding cost. 
9.  The method of claim 1, further  comprising: determining an inter-prediction coding cost of the coding unit;  and determining an intra-prediction coding cost of the coding unit.

9.  The method of claim 1, comprising, prior to determining whether or not the parent coding unit of the coding unit was predicted in the IntraBC mode: 
determining an inter-prediction coding cost of the coding unit;  and determining an intra-prediction coding cost of the coding unit;  
wherein determining whether or not the parent coding unit of the coding unit was predicted in the IntraBC mode is not performed when a minimum of the inter-prediction coding cost and the intra-prediction coding cost is less than a predetermined cost threshold.
10.  The method of claim 9, comprising, when a minimum of the inter-prediction coding cost and the intra-prediction coding cost is less than a predetermined cost threshold, selecting an encoding mode as one of either an intra-prediction mode or an inter-prediction mode based which has a lower coding cost. 
10.  The method of claim 9, comprising, when a minimum of the inter-prediction coding cost and the intra-prediction coding cost is less than a predetermined cost threshold, selecting an encoding mode as one of either an intra-prediction mode or an inter-prediction mode based which has a lower coding cost. 
11.  The method of claim 9, wherein the predetermined cost threshold is computed as a minimum  of 48 and 32 x λ, wherein λ is a Lagrange multiplier depending on a value of a quantization parameter.
11.  The method of claim 9, wherein the predetermined cost threshold is computed as a minimum  of 48 and 32 x λ, wherein λ is a Lagrange multiplier depending on a value of a quantization parameter.
12.  The method of claim 1, wherein computing the activity of the coding unit includes computing min(ActH, ActV), wherein: 
                                    
                                        
                                            
                                                A
                                                c
                                                t
                                            
                                            
                                                H
                                            
                                        
                                        =
                                        
                                            
                                                ∑
                                                
                                                    j
                                                    =
                                                    0
                                                
                                                
                                                    N
                                                    -
                                                    1
                                                
                                            
                                            
                                                
                                                    
                                                        ∑
                                                        
                                                            i
                                                            =
                                                            1
                                                        
                                                        
                                                            N
                                                            -
                                                            1
                                                        
                                                    
                                                    
                                                        
                                                            
                                                                p
                                                                
                                                                    
                                                                        j
                                                                        ,
                                                                        i
                                                                    
                                                                
                                                                -
                                                                p
                                                                (
                                                                j
                                                                ,
                                                                i
                                                                -
                                                                1
                                                                )
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                 and
                                     
                                        
                                            
                                                A
                                                c
                                                t
                                            
                                            
                                                V
                                            
                                        
                                        =
                                        
                                            
                                                ∑
                                                
                                                    i
                                                    =
                                                    0
                                                
                                                
                                                    N
                                                    -
                                                    1
                                                
                                            
                                            
                                                
                                                    
                                                        ∑
                                                        
                                                            j
                                                            =
                                                            1
                                                        
                                                        
                                                            N
                                                            -
                                                            1
                                                        
                                                    
                                                    
                                                        
                                                            
                                                                p
                                                                
                                                                    
                                                                        j
                                                                        ,
                                                                        i
                                                                    
                                                                
                                                                -
                                                                p
                                                                (
                                                                j
                                                                -
                                                                1
                                                                ,
                                                                i
                                                                )
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                         
                                         
                                    
                                and
                                     
                                        p
                                        
                                            
                                                j
                                                ,
                                                i
                                            
                                        
                                    
                                 is an original pixel at the j-th row and i-th column of the coding unit. 
12.  The method of claim 1, wherein computing the activity of the coding unit includes computing min(ActH, ActV), wherein: 
                                    
                                        
                                            
                                                A
                                                c
                                                t
                                            
                                            
                                                H
                                            
                                        
                                        =
                                        
                                            
                                                ∑
                                                
                                                    j
                                                    =
                                                    0
                                                
                                                
                                                    N
                                                    -
                                                    1
                                                
                                            
                                            
                                                
                                                    
                                                        ∑
                                                        
                                                            i
                                                            =
                                                            1
                                                        
                                                        
                                                            N
                                                            -
                                                            1
                                                        
                                                    
                                                    
                                                        
                                                            
                                                                p
                                                                
                                                                    
                                                                        j
                                                                        ,
                                                                        i
                                                                    
                                                                
                                                                -
                                                                p
                                                                (
                                                                j
                                                                ,
                                                                i
                                                                -
                                                                1
                                                                )
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                 and
                                     
                                        
                                            
                                                A
                                                c
                                                t
                                            
                                            
                                                V
                                            
                                        
                                        =
                                        
                                            
                                                ∑
                                                
                                                    i
                                                    =
                                                    0
                                                
                                                
                                                    N
                                                    -
                                                    1
                                                
                                            
                                            
                                                
                                                    
                                                        ∑
                                                        
                                                            j
                                                            =
                                                            1
                                                        
                                                        
                                                            N
                                                            -
                                                            1
                                                        
                                                    
                                                    
                                                        
                                                            
                                                                p
                                                                
                                                                    
                                                                        j
                                                                        ,
                                                                        i
                                                                    
                                                                
                                                                -
                                                                p
                                                                (
                                                                j
                                                                -
                                                                1
                                                                ,
                                                                i
                                                                )
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                         
                                         
                                    
                                and
                                     
                                        p
                                        
                                            
                                                j
                                                ,
                                                i
                                            
                                        
                                    
                                 is an original pixel at the j-th row and i-th column of the coding unit. 
  13.  The method of claim 1, wherein the activity threshold is computed as 168 x (1 << (bitDepth -8)).
  13.  The method of claim 1, wherein the activity threshold is computed as 168 x (1 << (bitDepth -8)).
14.  A method for encoding video data, the method comprising: 
computing activity of the coding unit;  
when the activity of the coding unit is not less than an activity threshold: 
determining an intra-prediction block copy (IntraBC) coding cost of the coding unit using a two dimensional (2D) search;  
selecting an encoding mode as one of the IntraBC mode, an intra-prediction mode, and an inter-prediction mode based on a coding cost of each of these encoding modes;  and 
encoding the coding unit using the selected encoding mode. 

14.  A method for encoding video data, the method comprising: 
determining that a parent coding unit of a coding unit of the video data was not predicted in an intra-prediction block copy (IntraBC) mode;  and
 in response to the determining that the parent coding unit was not predicted in IntraBC mode: 
computing activity of the coding unit; 
 when the activity of the coding unit is not less than an activity threshold: 
determining an IntraBC coding cost of the coding unit using a two dimensional (2D) search;  
selecting an encoding mode as one of the IntraBC mode, an intra-prediction mode, and an inter-prediction mode based on a coding cost of each of these encoding modes;  and 
encoding the coding unit using the selected encoding mode;  and 
when the activity of the coding unit is less than the activity threshold: 
selecting an encoding mode as one of the intra-prediction mode and the inter-prediction mode based on a coding cost of each of these encoding modes;  and 
encoding the coding unit using the selected encoding mode. 

15.  A method for selecting a best mode for encoding a coding unit (CU) of 
video data in a video stream, the method comprising:
 computing an inter-prediction coding cost for the CU;  
computing an intra-prediction coding cost for the CU;  
determining whether a minimum of the inter-prediction coding cost and the intra-prediction coding cost is less than a cost threshold;  
when the minimum of the inter-prediction coding cost and the intra-prediction 
coding cost is less than a cost threshold:
 computing an intra block copy (IntraBC) coding cost of the CU using a one dimensional (1D) search;  and 
selecting a best mode for encoding the CU based the inter-prediction coding cost, the intra-prediction coding cost, and the IntraBC coding cost computed with the 1D search;  and 
when the minimum of the inter-prediction coding cost and the intra-prediction coding cost is not less than a cost threshold: 
computing an IntraBC coding cost of the CU using a two dimensional (2D) search;  and
selecting the best mode for encoding the CU based the inter-prediction coding cost, the intra-prediction coding cost, and the IntraBC coding cost computed with the 2D 
search;  and
 when the parent CU was not predicted in IntraBC mode: 
computing activity of the CU; 
 determining whether the activity of the CU is less than an activity threshold;  
when the activity is not less than the activity threshold: 
computing an IntraBC coding cost of the CU using a 2D search;  and
 selecting the best mode for encoding the CU based the inter-prediction coding cost, the intra-prediction coding cost, and the IntraBC coding cost computed with the 2D 
search;  and 
when the activity is less than the activity threshold: 
computing an IntraBC coding cost of the CU using a 1D search;  and 
selecting the best mode for encoding the CU based the inter-prediction coding cost, the intra-prediction coding cost, and the IntraBC coding cost computed with the 1D search. 
15.  A method for selecting a best mode for encoding a coding unit (CU) of 
video data in a video stream, the method comprising:
 computing an inter-prediction coding cost for the CU;  
computing an intra-prediction coding cost for the CU;  
determining whether or not a minimum of the inter-prediction coding cost and the intra-prediction coding cost is less than a cost threshold;  
when the minimum of the inter-prediction coding cost and the intra-prediction 
coding cost is less than a cost threshold:
 computing an intra block copy (IntraBC) coding cost of the CU using a one dimensional (1D) search;  and 
selecting a best mode for encoding the CU based the inter-prediction coding cost, the intra-prediction coding cost, and the IntraBC coding cost computed with the 1D search;  and 
when the minimum of the inter-prediction coding cost and the intra-prediction coding cost is not less than a cost threshold: 
determining whether or not a parent CU of the CU was predicted in IntraBC mode;  
when the parent CU was predicted in IntraBC mode: 
computing an IntraBC coding cost of the CU using a two dimensional (2D) search;  and
selecting the best mode for encoding the CU based the inter-prediction coding cost, the intra-prediction coding cost, and the IntraBC coding cost computed with the 2D 
search;  and
 when the parent CU was not predicted in IntraBC mode: 
computing activity of the CU; 
 determining whether the activity of the CU is less than an activity threshold;  
when the activity is not less than the activity threshold: 
computing an IntraBC coding cost of the CU using a 2D search;  and
 selecting the best mode for encoding the CU based the inter-prediction coding cost, the intra-prediction coding cost, and the IntraBC coding cost computed with the 2D 
search;  and 
when the activity is less than the activity threshold: 
computing an IntraBC coding cost of the CU using a 1D search;  and 
selecting the best mode for encoding the CU based the inter-prediction coding cost, the intra-prediction coding cost, and the IntraBC coding cost computed with the 1D search. 
  16.  The method of claim 14 further comprising: determining that a second parent coding unit of a second coding unit of the video data was predicted in an intra-prediction block copy (IntraBC) mode;  and in response to the determining that the second parent coding unit was predicted in IntraBC mode: 
determining a second IntraBC coding cost of the second coding unit using the two dimensional (2D) search;  selecting an encoding mode of the second coding unit as one of the IntraBC mode, the intra-prediction mode, and the inter-prediction mode based on a coding cost of each of these encoding modes;  and encoding the second coding unit using the selected encoding mode for the second coding unit.
  16.  The method of claim 14 further comprising: determining that a second parent coding unit of a second coding unit of the video data was predicted in an intra-prediction block copy (IntraBC) mode;  and in response to the determining that the second parent coding unit was predicted in IntraBC mode: 
determining a second IntraBC coding cost of the second coding unit using the two dimensional (2D) search;  selecting an encoding mode of the second coding unit as one of the IntraBC mode, the intra-prediction mode, and the inter-prediction mode based on a coding cost of each of these encoding modes;  and encoding the second coding unit using the selected encoding mode for the second coding unit.
17.  The method of claim 16, wherein the determining of the second IntraBC coding cost, the selecting of the encoding mode of the second coding unit, and the encoding of the second coding unit are performed without computing activity 
of the second coding unit. 
17.  The method of claim 16, wherein the determining of the second IntraBC coding cost, the selecting of the encoding mode of the second coding unit, and the encoding of the second coding unit are performed without computing activity 
of the second coding unit. 


Claims 1-17 of  U.S. Patent No. 10,652,574 B2 are much more specific and claims 1-17 of the present application are broader in scope than claims that are already issued. A double patenting rejection is needed to prevent two claims to the same invention.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ana Picon-Feliciano/Examiner, Art Unit 2482     


/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482